IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40143

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 513
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LARRY WARD CRAGUN,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgment of conviction and concurrent sentences of a unified term of life, with
       thirty years determinate, for murder of the first degree; a determinate term of
       fifteen years for attempted murder; and determinate terms of fifteen years for two
       counts of aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Larry Ward Cragun pled guilty to murder of the first degree, Idaho Code § 18-4001;
attempted murder, I.C. § 18-4001; and two counts of aggravated battery, I.C. § 18-907. The
district court sentenced Cragun to a unified term of life, with thirty years determinate, for the
murder of the first degree conviction and a determinate term of fifteen years for each of the
remaining convictions. The district court also ordered the sentences to run concurrent with each
other. Cragun appeals, contending his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cragun’s judgment of conviction and sentences are affirmed.




                                                   2